                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


UNITED STATES OF AMERICA, the                 )
STATE OF TEXAS, ex rel. HICHEM                )
CHIHI,                                        )
                                              )     Civil Action No. 4:18-cv-00123
                   Plaintiff-Relator,         )
                                              )
             v.                               )     Honorable Charles Eskridge
                                              )
CATHOLIC HEALTH INITIATIVES, et al.           )
                                              )
                   Defendants.                )


                               [PROPOSED] ORDER

      Before the Court is Relator Hichem Chihi’s Unopposed Motion for Leave to File

Response to Motion to Strike Under Seal (Dkt. ____). Having considered the motion and

for good cause therein, the Court hereby GRANTS the motion.

      SO ORDERED.



Signed this ______ day of ______ 2020.




                                                       Hon. Charles Eskridge
                                                       United States District Judge
